Citation Nr: 0200407	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1967 to 
May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation to this disability.  

By a November 2001 rating action, the RO denied the issue of 
entitlement to a total rating based on individual 
unemployability.  In a letter also dated in November 2001, 
the RO notified the veteran of the denial of this claim.  A 
notice of disagreement regarding the denial has not been 
received.  Accordingly, the issue of entitlement to a total 
rating based on individual unemployability is not before the 
Board for appellate consideration at this time.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At a hearing conducted before the undersigned Member of the 
Board at the RO in August 2001 in the present case, the 
veteran testified that he is receiving current pertinent 
treatment at the Outpatient Clinic in Springfield, 
Massachusetts.  Hearing transcript (T.) at 9.  The veteran's 
representative noted that records of the veteran's treatment 
at this medical facility have not been obtained and 
associated with his claims folder.  T. at 14.  A review of 
the claims folder confirms the representative's assertion.  
Accordingly, these records should be procured and associated 
with the veteran's claims folder.  Further, in view of these 
outstanding medical reports, the Board is of the opinion that 
a contemporaneous and thorough specialized VA examination is 
warranted in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for PTSD, which have not 
been previously submitted.  

3.  The RO should request the VA 
Outpatient Clinic in Springfield, 
Massachusetts to furnish copies of records 
of treatment that the veteran has received 
for his service-connected PTSD in recent 
years.  

4.  A VA examination by a psychiatrist 
should be conducted to determine the 
severity of the veteran's 
service-connected PTSD.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain a detailed occupational history.  
A Global Assessment of Functioning (GAF) 
score should also be provided along with 
an explanation of the score's meaning.  In 
addition, the examiner should express an 
opinion on the extent to which the 
veteran's PTSD affects his occupational 
and social functioning.  

5.  Thereafter, the RO should readjudicate 
the increased rating claim which is in 
appellate status, to include consideration 
of staged ratings.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence as well as the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




